Order reversed upon the ground that the penalty imposed upon appellant is excessive as a matter of law (CPLR 7803, subd. 3; see Matter of Bell v. Waterfront Comm., 20 N Y 2d 54 [also decided today]; Matter of Walker v. Murphy, 15 N Y 2d 650, 651). His discharge is annulled and the proceeding remanded to respondent on the dissenting opinion at the Appellate Division for a determination in accordance therewith (25 AD 2d908).
Concur: Chief Judge Fuld and Judges Van Voobhis, Burke, Bergan, Keating and Breitel. Judge Soileppi dissents and votes to affirm upon the opinion at the Appellate Division.